

116 HR 7125 IH: Equality in Leadership and Inclusion in Top Elements Act of 2020
U.S. House of Representatives
2020-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7125IN THE HOUSE OF REPRESENTATIVESJune 8, 2020Mr. Brown of Maryland (for himself and Mr. Turner) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo direct the Secretary of Defense to enter into an agreement with a federally funded research and development center for a study on the barriers to minority participation in the elite units of the Armed Forces, and for other purposes.1.Short titleThis Act may be cited as the Equality in Leadership and Inclusion in Top Elements Act of 2020 or the ELITE Act of 2020. 2.FindingsCongress makes the following findings:(1)In 1999, the RAND Corporation issued a report entitled Barriers to Minority Participation in Special Operations Forces that was sponsored by United States Special Operations Command.(2)In 2018, the RAND Corporation issued a report entitles Understanding Demographic Differences in Undergraduate Pilot Training Attrition that was sponsored by the Air Force.(3)No significant independent study has been performed by a federally funded research and development center into increasing minority participation in the special forces since 1999.3.Evaluation of barriers to minority participation in certain units of the Armed Forces(a)Study required(1)In generalNot later than 30 days after the date of the enactment of this Act, the Secretary of the Defense shall seek to enter into an agreement with a federally funded research and development center with relevant expertise to conduct an evaluation of the barriers to minority participation in covered units of the Armed Forces.(2)ElementsThe evaluation required under paragraph (1) shall include the following elements:(A)A description of the racial, ethnic, and gender composition of covered units.(B)A comparison of the participation rates of minority populations in covered units to participation rates of the general population as members and as officers of the Armed Forces.(C)A comparison of the percentage of minority officers in the grade of O–7 or higher who have served in each covered unit to such percentage for all such officers in the Armed Force of that covered unit.(D)An identification of barriers to minority participation in the accession, assessment, and training processes.(E)The status and effectiveness of the response to the recommendations contained in the report referred to in section 2(1) and any follow-up recommendations.(F)Recommendations to increase the numbers of minority officers in the Armed Forces.(G)Recommendations to increase minority participation in covered units.(H)Any other matters the Secretary determines appropriate.(3)Report to CongressThe Secretary shall—(A)submit to the congressional defense committees a report on the results of the study by not later than January 1, 2022; and(B)provide interim briefings to such committees upon request.(b)DesignationThe study conducted under subsection (a) shall be known as the Study on Reducing Barriers to Minority Participation in Elite Units in the Armed Services.(c)Implementation required(1)In generalExcept as provided in paragraph (2), not later than March 1, 2023, the Secretary of Defense shall commence the implementation of each recommendation included in the final report submitted under subsection (a)(3).(2)Exceptions(A)Delayed implementationThe Secretary of Defense may commence implementation of a recommendation described paragraph (1) later than March 1, 2023, if—(i)the Secretary submits to the congressional defense committees, not later than January 1, 2023, written notice of the intent of the Secretary to delay implementation of the recommendation; and(ii)includes, as part of such notice, a specific justification for the delay in implementing the recommendation.(B)NonimplementationThe Secretary of Defense may elect not to implement a recommendation described in paragraph (1), if—(i)the Secretary submits to the congressional defense committees, not later than January 1, 2023, written notice of the intent of the Secretary not to implement the recommendation; and(ii)includes, as part of such notice—(I)the reasons for the Secretary’s decision not to implement the recommendation; and(II)a summary of alternative actions the Secretary will carry out to address the purposes underlying the recommendation.(3)Implementation planFor each recommendation that the Secretary implements under this subsection, the Secretary shall submit to the congressional defense committees an implementation plan that includes—(A)a summary of actions the Secretary has carried out, or intends to carry out, to implement the recommendation; and(B)a schedule, with specific milestones, for completing the implementation of the recommendation.(d)Covered units definedIn this section, the term covered units means the following:(1)Army Special Forces.(2)Army Rangers.(3)Navy SEALs.(4)Air Force Combat Control Teams.(5)Air Force Pararescue.(6)Air Force Special Reconnaissance.(7)Marine Raider Regiments.(8)Marine Corps Force Reconnaissance.(9)Coast Guard Deployable Operations Group.(10)Any other forces designated by the Secretary of Defense as special operations forces.(11)Pilot and navigator military occupational specialties.